1
2
3
4
5
6
7
8
9
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
10
11   KEYBANK NATIONAL ASSOCIATION, an                       NO. C18-1781 RSM
12   Ohio Corporation,
13                                                          ORDER TO EXTEND INITIAL
                    Plaintiff,                              SCHEDULING DEADLINES - ORDER
14   and                                                    REGARDING INITIAL DISCLOSURES,
15                                                          JOINT STATUS REPORT, AND EARLY
     SPIKE TELECOMMUNICATIONS, INC., a                      SETTLEMENT
16   Washington corporation; GREGORY A.
     HUGHEY, a Washington resident; and LINDA
17
     HUGHEY, a Washington resident,
18
                    Defendants.
19
20
            THIS MATTER having come before the Honorable Judge Ricardo S. Martinez of the above
21
22   entitled Court upon the parties’ Stipulated Motion to Extend Initial Scheduling Deadlines in order
23
     to extend the initial scheduling deadlines pursuant to the Court’s Order Regarding Initial
24
25   Disclosures, Joint Status Report, and Early Settlement dated December 20, 2018 (the “Scheduling

26   Order”), the Court finds and concludes that:
27
            1.      Good cause exists to extend the initial scheduling deadlines by up to 45 days.
28
29          2.      The Court consents to the request for such extension.
30
31
32

      ORDER TO EXTEND INITIAL SCHEDULING                              BATES & ELY, PLLC
      DEADLINES - ORDER REGARDING INITIAL                           18530 – 156th Ave. NE, Suite 200
      DISCLOSURES, JOINT STATUS REPORT, AND                              Woodinville, WA 98072
      EARLY SETTLEMENT - 1                                         (425) 488-4134  Fax (425) 487-1471
1                                               ORDER
2
            Counsel for Plaintiff and Defendants have been in communication and mutually agree
3
4    to extend by 45 days the deadlines in the Scheduling Order.

5           NOW THEREFORE, it is hereby
6
            ORDERED, ADJUDGED AND DECREED that by agreement and request of the
7
8    parties, the deadlines in the Scheduling Order, inclusive of the Initial Disclosures and Joint
9    Status report, are extended by 45 days as follows:
10
            FRCP 26(f) Conference to Monday, March 4, 2019,
11
12          Initial Disclosures Pursuant to FRCP 26(a)(1) to Monday, March 11, 2019, and
13
            Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f) and Local
14          Civil Rule 26(f) to Monday, March 18, 2019.
15
            DATED this 18th day of January 2019.
16
17
18
                                                  A
                                                  RICARDO S. MARTINEZ
19                                                CHIEF UNITED STATES DISTRICT JUDGE

20
21   SO STIPULATED AND AGREED:
22    DATED January 17, 2019.                             DATED January 17, 2019.
23
      Counsel for Defendants                          Counsel for Plaintiff
24    BATES & ELY, PLLC                               WONG FLEMING
25
26
      /s/                                                 /s/
27    Wesley D. Bates, WSBA No. 26273                     Ramina Dehkhoda-Steele, WSBA No. 31136
      Bates & Ely, PLLC                                   Wong Fleming
28
      18530 156th Ave. NE, Ste.200                        10675 Willows Road NE, Suite 250
29    Woodinville, WA 98072                               Redmond, WA 98052
      wes@batesely.com                                    rdehkhoda@wongfleming.com
30
      Phone: (425) 488-4134                               Phone: (425) 869-4040
31    Fax: (425) 487-1471                                 Fax: (425) 869-4050
32

      ORDER TO EXTEND INITIAL SCHEDULING                              BATES & ELY, PLLC
      DEADLINES - ORDER REGARDING INITIAL                           18530 – 156th Ave. NE, Suite 200
      DISCLOSURES, JOINT STATUS REPORT, AND                              Woodinville, WA 98072
      EARLY SETTLEMENT - 2                                         (425) 488-4134  Fax (425) 487-1471
